
	
		II
		110th CONGRESS
		1st Session
		S. 842
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2007
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize to be appropriated $9,200,000 for fiscal
		  year 2008 to acquire real property and carry out military construction projects
		  at Cannon Air Force Base, New Mexico.
	
	
		1.Authority to carry out
			 military construction projects at Cannon Air Force Base, New Mexico
			(a)AuthorityUsing
			 amounts appropriated pursuant to the authorization of appropriations under
			 subsection (b), the Secretary of the Air Force may acquire real property and
			 carry out military construction projects at Cannon Air Force Base, New Mexico,
			 as specified under such subsection.
			(b)Authorization
			 of AppropriationsThere are
			 authorized to be appropriated for fiscal year 2008 for military construction
			 and land acquisition for the Department of the Air Force the following
			 amounts:
				(1)For the
			 construction or alteration of a C–130 aircraft hangar at Cannon Air Force, New
			 Mexico, $1,700,000.
				(2)For the
			 construction of an MC–130 Flight Simulator Facility at Cannon Air Force, New
			 Mexico, $7,500,000.
				
